  Case 19-01045       Doc 7    Filed 01/24/20     Entered 01/24/20 15:31:09   Desc Main
                                  Document        Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                    )
                                          )
      JOSE A. CANALES,                    )
                                          )
                        Debtor.           )
__________________________________________)               Adversary Case No. 19-01045
                                          )
CYNTHIA GASIC,                            )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )               Lead Case No.       18-32033
JOSE A. CANALES,                          )
                        Defendant.        )

                          MOTION FOR DEFAULT JUDGMENT

       NOW COMES CYNTHIA GASIC, by and through her attorneys, DEUTSCHMAN &

SKAFISH, P.C., and in support of her Motion for Default Judgment, respectfully states as

follows:

       1. On December 19, 2019, CYNTHIA GASIC filed her Adversary Complaint pursuant

to U.S.C. 523(a)(6) (see Doc. No. 1).

       2. JOSE A. CANALES was required to answer or otherwise plead to the adversary

complaint by January 18, 2020 (see Doc. No. 2).

       3. The Adversary Complaint and Summons were properly served on JOSE A.

CANALES on December 19, 2019 (see Doc. No. 5).

       4. As of the filing of this motion, JOSE A. CANALES still has not answered the

complaint or otherwise pleaded.
  Case 19-01045      Doc 7    Filed 01/24/20     Entered 01/24/20 15:31:09        Desc Main
                                 Document        Page 2 of 4


      5. The summons issued to JOSE A. CANALES states that failure to respond to the

summons “WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGEMENT

BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN

AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT” (see Doc. No. 5).

      WHEREFORE, the petitioner respectfully requests:

      a) That JOSE A. CANALES be found in default on Adversary Proceeding 19-01045;

      b) That Judgment be entered for CYNTHIA GASIC and against JOSE A. CANALES

         prohibiting dischargeability of the debt owed by JOSE A. CANALES to CYNTHIA

         GASIC arising out of Cook County Case No. 17 L 441; and

      c) That the Petitioner have other and further relief as this Court deems just and proper.


                                                   Respectfully submitted,
                                                   DEUTSCHMAN & ASSOCIATES, P.C.


                                                   ________/s/_Bradley A. Skafish_________
                                                   Attorney for Petitioner



Bradley A. Skafish
DEUTSCHMAN & ASSOCIATES, P.C.
77 West Washington Street - Suite 1525
Chicago, IL 60602
(312) 419-1600
ARDC # 6278462
  Case 19-01045       Doc 7     Filed 01/24/20    Entered 01/24/20 15:31:09        Desc Main
                                   Document       Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                    )
                                          )
      JOSE A. CANALES,                    )
                                          )
                        Debtor.           )
__________________________________________)                 Adversary Case No. 19-01045
                                          )
CYNTHIA GASIC,                            )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )                 Lead Case No.         18-32033
JOSE A. CANALES,                          )
                        Defendant.        )

                                 JUDGMENT BY DEFAULT

       THIS CAUSE COMING on Petitioner, CYNTHIA GASIC’s Motion for Default

Judgment, all parties having received notice and the Court being fully advised in the premises;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:


       •   That JOSE A. CANALES be found in default on Adversary Proceeding 19-01045;

       •   That Judgment be entered for CYNTHIA GASIC and against JOSE A. CANALES

           prohibiting dischargeability of the debt(s) owed by JOSE A. CANALES to

           CYNTHIA GASIC arising out of Cook County Case No. 17 L 441.



Bradley A. Skafish                           _____________________________________ , ___________
DEUTSCHMAN & SKAFISH, P.C.                          ENTERED:
77 West Washington Street
Suite 1525
Chicago, Illinois 60602                      __________________________________________________
(312) 419-1600                                      Judge                 Judge's No.
ARDC # 6278462
   Case 19-01045        Doc 7      Filed 01/24/20      Entered 01/24/20 15:31:09          Desc Main
                                      Document         Page 4 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                    )
                                          )
      JOSE A. CANALES,                    )
                                          )
                        Debtor.           )
__________________________________________)                      Adversary Case No. 19-01045
                                          )
CYNTHIA GASIC,                            )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )                      Lead Case No.            18-32033
JOSE A. CANALES,                          )
                        Defendant.        )

                                       NOTICE OF MOTION

To:     Jose A. Canales, 2309 Gaylord Road, Joliet, IL 60435 (Via U.S. Mail)
        Christina Banyon, CKB Lawyers, LLC, 124 N. Scott Street, Joliet, IL 60342 (Via ECF)
        David M. Siegel & Assoc., 790 Chaddick Dr., Wheeling, IL 60090 (Via ECF)
        Glenn B. Stearns, 801 Warrenville Rd. – 650, Lisle, IL 60532 (Via ECF)

        On Friday, February 14, 2020, at 10:30 a.m., or as soon thereafter as counsel may be
heard, I shall appear before the Judge LaShonda A. Hunt or any judge sitting in his/her stead in
the courtroom usually occupied by him/her on the 2nd Floor of the Joliet City Hall, 150 W.
Jefferson Street, Joliet, Illinois 60432, and then and there present the attached Motion for
Default Judgment.


                                                         __/s/ Bradley A. Skafish_________

DEUTSCHMAN & SKAFISH, P.C.
Attorneys for Adversary Plaintiff
77 W. Washington Street - Suite 1525
Chicago, IL 60602
(312) 419-1600

                                         PROOF OF SERVICE
       The undersigned, an attorney, on oath states that he/she served this notice via electronic filing or
U.S. Mail (as noted above) on or before the hour of 5:00 p.m. on January 24, 2020.

                                                         __/s/ Bradley A. Skafish_________
